UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1807


L. RUTHER,

                Petitioner - Appellant,

          v.

UNITED STATES OFFICERS,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:14-mc-00024-LMB-TCB)


Submitted:   November 20, 2014            Decided:   November 24, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lawrence Ruther, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           L. Ruther appeals the district court’s order finding

that the document he filed there was indecipherable, denying

Ruther leave of court to file the document as a civil action, in

light of his pre-filing injunction, and treating the document as

a miscellaneous matter.            The court closed the matter with no

further   action.      We     have      reviewed     the   record     and    find    no

reversible    error.      Accordingly,        we    deny   leave    to    proceed    in

forma pauperis and dismiss the appeal for the reasons stated by

the district court.       Ruther v. United States Officers, No. 1:14-

mc-00024-LMB-TCB (E.D. Va. July 29, 2014).                        We dispense with

oral   argument     because      the    facts      and   legal     contentions      are

adequately    presented     in    the    materials       before    this     court   and

argument would not aid the decisional process.



                                                                            DISMISSED




                                          2